Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 1 of 10 PageID #: 567




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                      SHREVEPORT DIVISION

  LLOYD PERRY                                                           CIVIL ACTION NO. 5:17-00583

  VERSUS                                                                JUDGE ELIZABETH FOOTE

  CITY OF BOSSIER CITY, ET AL.                                          MAGISTRATE JUDGE HAYES

                  MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION
                    FOR PARTIAL SUMMARY JUDGMENT REGARDING
                      CERTAIN INJURIES ALLEGED BY PLAINTIFF

  MAY IT PLEASE THE COURT:

          This Court should grant Defendants’1 Motion for Partial Summary Judgment Regarding

  Certain Injuries Alleged by Plaintiff (“Motion”) and dismiss all of Plaintiff, Lloyd Perry’s

  (“Perry”), claims for damages related to his alleged (i) lacerated liver, (ii) renal aneurysm, and

  (iii) anemia associated with acute blood loss injuries (sometimes hereinafter the “Injuries”), for

  the reasons set forth herein.

                                               BACKGROUND

          This civil rights suit arises from events surrounding Perry’s arrest by Bossier City Police

  Officers on April 29, 2016 (the “Incident”). The facts of the Incident are extensively set forth in

  Defendants’ previously- filed Motion for Summary Judgment (Rec. Doc 23-1), and this Court’s

  Memorandum Ruling on that motion (Rec. Doc. 37), which Defendants incorporate by reference.

  As such, those facts need not be reiterated herein, other than to note that video from the incident

  shows Plaintiff struggling with the first officer who attempted the arrest before ultimately being

  subdued with assistance from the second officer. (Rec. Docs. 23-5, 23-7, and 23-8).




  1“Defendants” means City of Bossier City, Officer Brandon Kowalzek, and Officer Lamond Wheatley, collectively.
  This Court previously dismissed all of Perry’s claims against Chief Shane McWilliams (Rec. Doc. 37 at pp. 8-9).

                                                         1
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 2 of 10 PageID #: 568




          Plaintiff filed this suit on April 27, 2017, alleging a host of state and federal constitutio na l

  violations as well as state law tort claims. (Rec. Doc. 1). In addition to the Injuries, Perry also

  alleges he sustained a broken jaw and left eye hemorrhage as a result of being “struck” by Bossier

  City police officers. (Rec. Doc. 1 at ¶ 13).

          In its October 17, 2018 Memorandum Ruling (Rec. Doc. 37), this Court granted

  Defendants’ Motion for Summary Judgment (Rec. Doc. 23) in part, dismissing ten (10) of Perry’s

  claims, with prejudice. In particular, the Court granted Defendants ’ Motion for Summary

  Judgment as to Perry’s Section 1983 and Louisiana constitutional claims arising from the force

  used while attempting to handcuff and when striking Perry. (Rec. Doc. 37 at p. 1, 37). However,

  the Court denied Defendants’ Motion for Summary Judgment as to Perry’s claims arising from the

  force used to take Perry to the ground, as well as with respect to Perry’s state law battery, assault,

  and excessive force claims. Id. at pp. 1-2, 37. Thus, it appears that at least some of Perry’s personal

  injury claims survived this Court’s Memorandum Ruling.

          Perry’s treatment for the Injuries is well-documented. Following his arrest on April 29,

  2016, Perry was transported to University Health-Shreveport Medical Center (“UH”). There, Perry

  refused medical assistance, failed to cooperate with medical personnel, repeatedly cursed

  (including multiple uses of “f***”), and threatened physical violence.2 Medical personnel at UH

  noted that Perry was “obviously intoxicated” at the time. 3 Still, Perry “ambulated without

  difficulty” to the police car.4 Later that evening, Perry was transferred to Bossier City Jail, where

  he also refused treatment, before ultimately being transferred to Bossier Maximum Security

  Facility.5


  2 Exhibit A, Certified medical records from UH dated April 29, 2016, at p. 5 (Bates 1289).
  3 Id.
  4 Id.
  5 Exhibit B, Deposition of Perry, at p. 105, lines 8-20.



                                                           2
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 3 of 10 PageID #: 569




             Eleven days later, on May 10, 2016, Plaintiff returned to UH. It was then, for the first time,

  that Plaintiff told medical staff that he had been beaten by police with a baton and fists to his

  stomach.6 Even if true, Perry cannot link the Injuries to Defendants ’ conduct or the Incident. As

  set out fully below, Perry’s treating physician, Navdeep S. Samra, M.D. (“Dr. Samra”), stated

  that the Injuries were inconsistent with the Incident and it is highly unlikely that the Incident caused

  the Injuries.

                                                   ARGUMENT

  A.         Summary Judgment Standard.

             A party may move for summary judgment on any claim at issue. See Fed. R. Civ. P. 56(a).

  Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and that the movant is entitled

  to judgment as a matter of law.” Id. The party moving for summary judgment bears the initia l

  responsibility of informing the court of the basis for its motion, and identifying those portions of

  the record which it believes demonstrate the absence of a genuine issue of material fact. When the

  moving party has carried its burden under Rule 56(a), the non-moving party must come forward

  with “specific facts showing that there is a genuine dispute for trial.” The substantive law

  determines the materiality of the facts and “only facts that might affect the outcome of the suit

  under the governing law will properly preclude the entry of summary judgment.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 325 (1986). Rule 56(e) does not permit the non-moving party to avoid

  summary judgment by resting on the pleadings, but “requires the nonmoving party to go beyond

  the pleadings and by [his] own affidavits, or by the depositions, answers to interrogatories, and




  6   Exhibit C-2, Medical records from UH dated May 10, 2016 (labeled “Page 100”).

                                                           3
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 4 of 10 PageID #: 570




  admissions on file, designate specific facts showing that there is a genuine issue for trial.” Celotex,

  477 U.S. at 324.

  B.      Perry Cannot Prove Medical Causation of the Injuries.

          Perry bears the burden of proving including medical causation of the Injuries with respect

  to both his Section 1983 and Louisiana state law claims. See Cefalu v. Edwards, CIV.A. 12-1377,

  2013 WL 3338647, at *8 (E.D. La. July 2, 2013)(Barbier, J.); Lasha v. Olin Corp., 625 So.2d 1002,

  1005 (La.1993). “The test for determining the causal relationship between the tortious conduct and

  subsequent injuries is whether the plaintiff proved through medical testimony that it was more

  probable than not that subsequent injuries were caused by the accident.” Arabie v. CITGO

  Petroleum Corp., 89 So.3d 307, 321 (La. 2012). Expert medical testimony is required to prove

  medical causation when the alleged injury is not one within common knowledge. See Hutchinson

  v. Shah, 94-0264 (La. App. 1 Cir. 12/22/94), 648 So.2d 451, 452.

          In this instance, Perry simply cannot meet his burden of proving that the Injuries were

  caused by Defendants’ conduct. The medical records do not provide a causal link to the injur ies,

  Perry has not provided any expert reports from medical experts, 7 and his own treating physicia n

  has testified that the Injuries are inconsistent with the Incident. As such, this Motion should be

  granted.

                   1. Lacerated Liver.

          Perry’s May 10, 2016 medical examination at UH revealed a Grade 4 lacerated liver;

  however, there is no evidence that this injury was caused by the Incident. Dr. Samra testified that

  significant trauma is needed to cause a lacerated liver, however, Perry showed no signs of trauma




  7Perry’s deadline to produce expert reports was March 3, 2019. (Rec. Doc. 43). To date, he has failed to produce any
  medical causation expert reports.

                                                           4
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 5 of 10 PageID #: 571




  to the abdomen in his physical examination.8 Further, the video footage of the Incident does not

  reveal anything that would normally cause any type of lacerated liver. 9 Based on his training and

  expertise,10 Dr. Samra opined that it is “highly unlikely” that the Incident caused Perry’s lacerated

  liver injury:

           Q:       Okay. And it would not be -- and with regard to the liver laceration, do
                    you have an opinion as to whether the events that you see in this video
                    would be the cause of the liver laceration?

           A:       It’s highly unlikely, because you need to have a significant trauma to the
                    liver to have that grade-four injury. 11

           On cross-examination, Dr. Samra maintained his position that nothing on the video of the

  Incident showed the type of trauma necessary to cause a lacerated liver.12 The best testimony that

  Perry’s attorney solicited from Dr. Samra was that, falling face down, and being shoved “hard”

  into concrete with “enough weight and force” could “possib[ly] cause one’s liver to lacerate.13 But

  the mere possibility that Perry lacerated his liver in the Incident is insufficient to defeat

  Defendants’ Motion. See e.g. Donahue v. Smith, CV 15-6036, 2017 WL 3990713, at *6 (E.D. La.

  Sept. 11, 2017)(Morgan, J.); Scott v. City of Shreveport, 49,944 (La. App. 2 Cir. 6/24/15, 6), 169

  So.3d 770, 773. Furthermore, Perry never defined or quantified what “enough weight and force”

  is needed to lacerate a liver. Perry has also failed to produce, and cannot now offer any, expert

  testimony to support that “enough weight and force” was applied to him in this case so as to support

  his hypothesis. Therefore, any attempt to extrapolate a causal connection between the Incident and

  his lacerated liver is pure speculation and unavailing to Perry for purposes of this Motion.


  8 Exhibit C-3, Medical records from UH dated May 10, 2016 (labeled “Page 107”).
  9 Exhibit C at p. 23, lines 5-11.
  10 Exhibit C-1, Dr. Samra’s curriculum vitae. In his deposition, Dr. Samra was qualified and tendered as an expert in

  the field of medicine, and specifically trauma surgery, without objection. See Exhibit C, Deposition of Dr. Samra, at
  pp. 6-7.
  11 Exhibit C at p. 25, lines 20-24
  12 Id. at p. 45, lines 6-20.
  13 Id. at p. 35, lines 2-7.



                                                            5
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 6 of 10 PageID #: 572




                     2. Renal Aneurysm.

             Dr. Samra’s testimony clearly establishes that this injury is inconsistent with the Incident.

  First, as a point of clarification, Perry was diagnosed with a pseudoaneurysm, not an aneurys m. 14

  A pseudoaneurysm is a swelling or enlarging of an artery.15 A pseudoaneurysm of this type is

  typically caused by “penetrating injuries associated with other type[s] of medical treatment. ” 16

  Pseudoaneurysms caused by blunt abdominal trauma are “extremely rare”.17 Such cases generally

  involved major automobile accidents or other events involving a significant impact or shearing

  force.18

             Having viewed the video of the Incident, Dr. Samra observed no trauma which would

  normally cause a pseudoaneurysm.19 To cause a pseudoaneurysm, Dr. Samra would expect to

  observe significant trauma to the abdomen. 20 But the video of the Incident reveals no such

  trauma.21 Here again, Dr. Samra defended his opinion under rigorous cross-examination:

             Q:      Can it also be caused by blunt force trauma?

             A:      It can be. Rare.

             Q: ·    All right. In this situation we just discussed, if you were thrown to the
                     ground with significant weight on you and you struck the concrete without
                     being able to brace yourself, face first or chest first in this case, could that
                     have caused a pseudoaneurysm?

                     MR. MASCAGNI:· Object to form.

             A:      Very unlikely.

             Q:      All right. Is that because you’re saying it would have to be caused by
                     some sort of internal incision?

  14  Exhibit C at p. 20, lines 14-25; p. 21, lines 1-3.
  15  Id. at p. 20, line 1-16.
  16 Id. at p. 21, lines 4-8.
  17 Id. at p. 41, lines 21-23; 21, lines 15-18.
  18 Id. at p. 21, lines 19-24.
  19 Id. at p. 22, lines 9-25; p. 23, lines 1-4.; p. 25, lines 14-19.
  20 Id. at p. 26, lines 16-24.
  21 Id. at p. 26, lines 24-25; 27, lines 1-13.



                                                                 6
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 7 of 10 PageID #: 573




             A:        Yeah, some internal injury. Blunt trauma is a cause, but you need a sudden
                       impact, shearing force coming to a halt, and this is what I didn’t – I cannot
                       see in the video.

             Q:        Outside of the video, if other damage was put upon Mr. Perry, if he was
                       beaten further off camera, would that explain or potentially explain the
                       pseudoaneurysm?

             ·         MR. MASCAGNI:· Object to form.

             A:        Sir, it’s like a -- I don’t know what kind of mechanism it would be.· It
                       would require a heavy impact or sudden shearing, again.

             Q:        I guess I’m trying to understand -- you say a heavy impact. Do you mean
                       being hit by a car, or do you mean being punched –

             A:        Big force. Force.· A significant force.

             Q:        All right. If I was to punch you as hard as I could in the chest, could that
                       cause it?

             A:        No.

             Q:        Okay.· Are you saying that falling face forward without bracing yourself
                       onto the concrete would not cause it or it could cause it?

             ·         MR. MASCAGNI:· Object to form.

             A:        I can’t be completely, like 100 percent sure like not cause it, but it’s rare,
                       rare.22

             The physical examination of Perry likewise revealed no soreness, myalgias (soreness of

  muscle), arthralgias (soreness of joints), loss of strength, tone, or muscle mass, further

  substantiating that Perry was not exposed to the significant trauma generally required to produce

  a pseudoaneurysm.23 Again, Perry moved without difficulty during his examination. This is

  inconsistent with his theory of causation. If he indeed had experienced the trauma sufficie ntly




  22   Exhibit C at pp. 35, lines 23-25, p. 36, p. 37, lines 1-10.
  23   Id. at p. 29, lines 14-25; p. 30, lines 1-22.

                                                                 7
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 8 of 10 PageID #: 574




  significant to induce a pseudoaneurysm on April 29, 2016, he likely would have had diffic ulty

  ambulating, but Perry presented with no such difficulties.24

          Dr. Samra also noted that Perry’s medical history showed a prior abdominal surgery, which

  means Perry had previously experienced some significant trauma or injury to that part of his

  body.25 Because a pseudoaneurysm may not manifest for months or even years following trauma,

  Perry cannot plausibly isolate the Incident as the cause of the pseudoaneurysm.26

                   3. Anemia

          Finally, Perry alleges that he suffered “anemia associated with acute blood loss” as a result

  of the Incident. No medical records have been produced to date establishing that the Incident had

  anything to do with this condition, nor has Perry producing an expert report from a physicia n

  opining as much. Thus, Perry cannot meet his burden of proving causation, and, as such, this

  Motion should be granted.

  C.      Without Proof of Medical Causation, Perry’s Claims Relating to the Injuries Must be
          Dismissed.

          In this case, Perry’s medical records do not establish a causal link between the Incident and

  the Injuries. Furthermore, Perry has not produced any expert medical reports proving causation.

  The paucity of support for Perry’s claims with respect to the Injuries, combined with Dr. Samra’s

  testimony disassociating the Injuries from the Incident, warrant summary judgment in favor of

  Defendants with respect to the Injuries. See e.g. Cefalu, 2013 WL 3338647, at *8 (granting

  summary judgment and dismissing plaintiff’s excessive force claim where plaintiff failed to prove

  medical causation of alleged acute lumbar strain, renal contusion, and other injuries); Guidry v.



  24 Id. at p. 31, lines 13-25.
  25 Exhibit C at p. 27, lines 14-24, p. 28, lines 5-14; Exhibit C-4, Medical records from UH dated May 10, 2016
  (labeled “Page 72”).
  26 Id. at p. 27, line 25, p. 28, lines 1-4, 19-25; p. 29, line 1.



                                                           8
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 9 of 10 PageID #: 575




  Georgia Gulf Lake Charles, LLC, 08-CV-3000, 2011 WL 2200814, at *2 (W.D. La. Apr. 21,

  2011)(Kay, Mag. J.), report and recommendation adopted, 2:08-CV-3000, 2011 WL 2214161

  (W.D. La. June 7, 2011)(Walter, J.)(“The burden is on Plaintiffs to put forth evidence

  demonstrating that there is an issue for trial and yet they admit that they have no evidence of the

  injuries complained of. Plaintiffs have failed to present sufficient evidence to create a genuine

  issue of material fact regarding the eye injuries [. . .]. Therefore, this court recommends that

  summary judgment be granted and those claims of plaintiff [. . .] be dismissed with prejudice”);

  see also Bray v. Strategic Restaurants, CIV.A 08-767-JJB-SCR, 2010 WL 1384665, at *3 (M.D.

  La. Mar. 30, 2010)(Brady, J.)(granting motion for partial summary judgment regarding plaintiff’s

  claim for eye twitch injury where plaintiff failed to put forth evidence providing a causal link

  between the plaintiff’s alleged eye twitches or neurological injuries and plaintiff’s treating

  physicians stated that the twitches were not caused by incident). Therefore, this Motion must be

  granted.

                                            CONCLUSION

         For the above and foregoing reasons, Defendants respectfully request that this Court grant

  their Motion, and dismiss all of Perry’s claims related to the Injuries, with prejudice.




                                                    9
Case 5:17-cv-00583-EEF-KLH Document 46-1 Filed 03/19/19 Page 10 of 10 PageID #: 576




                                                        Respectfully submitted,

                                                        WIENER WEISS & MADISON
                                                        A Professional Corporation

                                                        By: /s/ Reid A. Jones______________
                                                                Layne A. Clark, Jr. (#23686)
                                                                Reid A. Jones (#34611)
                                                        330 Marshall Street, Suite 1000 (71101)
                                                        P. O. Box 21990
                                                        Shreveport, LA 71120-1990
                                                        Telephone:      (318) 226-9100
                                                        Facsimile:      (318) 424-5128
                                                        Email:          lclark@wwmlaw.com
                                                        Email:          rjones@wwmlaw.com

                                                        ATTORNEYS FOR DEFENDANTS

                                   CERTIFICATE OF SERVICE

          I do hereby certify that on March 19th, 2019, I served a copy of the above and foregoing

   on all counsel of record for Plaintiff via the Court’s CM/ECF filing system.



                                                     /s/ Reid A. Jones________
                                                       Reid A. Jones




                                                   10
